Citation Nr: 1511222	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-18 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to service connection for asthma.

2.  Entitlement to an increased rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from September 1950 to December 1951.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal on the claim for service connection for asthma is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In January 2014, prior to the promulgation of a decision in the appeal, the appellant withdrew the appeal of the claims for an increased rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to an increased rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202 , 20.204(b) (2014).  Withdrawal may be made by the claimant or the authorized representative.  38 C.F.R. § 20.204(c) (2014).

In March 2012, the Veteran perfected an appeal of a claim for increased rating for bilateral hearing loss.  In January 2014, prior to the promulgation of a decision in the appeal, the appellant withdrew the appeal of the claim for an increased rating for bilateral hearing loss, but a clarifying letter stated that withdraw of the appeal for service connection for asthma was not requested.

As a result of the claimant's withdraw of the appeal, no allegation of error of fact or law remains before the Board for consideration.  Therefore, the Board finds that the claimant has withdrawn the claim for an increased rating for bilateral hearing loss.  Therefore, the Board does not have jurisdiction to review that appeal, and it is dismissed.


ORDER

The appeal of the claim for increased rating for bilateral hearing loss is dismissed.


REMAND

In a Veteran's July 2012 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge at the RO.  The requested hearing was scheduled for September 2014, but prior to that date, in correspondence received in August 2014, the Veteran declined the hearing and requested a Travel Board hearing.

The Veteran is entitled to a Travel Board hearing.  38 C.F.R. § 20.703 (2014). Therefore, a remand is necessary to provide the Veteran with the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO.  Notify the Veteran and representative of the date, place, and time of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

